DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group 3, claims 1, 4-6 in the reply filed on 9/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The response traverses the rejection by asserts applicant does not wish to be bound by the examiner’s reasoning.  MPEP 818.01 (a) states:
As indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. 
Thus the response is not a proper traversal.
Claims 2-3, 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2021.
Priority
The instant application was filed 09/16/2019 is a national stage entry of PCT/EP2018/055422 with an international filing date: 03/06/2018 and claims foreign priority to EP17166584.7 , filed 04/13/2017
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2019 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation  “FIG. ” Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation  “FIG. ” must not appear..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If 
Claim Objections
Claims 1, 4-6 are objected to because of the following informalities:  
 	Claim 1 recites, “a.”, “b.”, “c.”, “d.”, “e.”, and “f.”  MPEP 608.01(m) states: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Further claim 1 recites, “Providing,” Providing,” “Providing,” “Bringing,” “Reacting”  and “Optionally.”  These are not proper nouns or the first word of the claim and thus do not need to be capitalized.  
Claims 4-6 are objected to as they depend from claim 1.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a free (unblocked) -OH group.”  The metes and bound of the claim are unclear if the recitation in parenthesis is a limitation of the claim, a preferred embodiment or something else.  The claim should be amended to clarify how the recitation in parenthesis relates to the rest of the claim.  
Claims 4-6 are rejected as they depend from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/ 102 (a) (2) as being anticipated by PUSKAS US 2006/0003333 A1.  
The instant independent claim is broad and encompasses the ligation of two oligonucleotides hybridized to another oligonucleotide.
Puskas discloses a ligation based method for producing a labeled nucleic acid probe (covered by the term “oligonucleotide” in the absence of a size limitation) involving a stitching oligonucleotide comprising a 3’end complementary to a probe oligonucleotide and a 5’ end complementary to a labeled nucleic acid - that corresponds to, respectively, the first and the second adaptor sequence as recited in claim 1. The stitching oligonucleotide is thus acting as an adaptor as defined in claim 1 to bring into close spatial proximity the 3’ end of the probe - that corresponds to the predetermined tag sequence of the probe-sequence-oligonucleotide recited in claim 1 - and the 5’ end of the labeled nucleic acid - that corresponds to the predetermined tag sequence of the label-carrier-oligonucleotide recited in claim 1 - followed by a ligation of both said ends, thereby producing a “unitized labeled nucleic acid probe” (see [0058]). It is implicit to the ligation disclosed that a free -OH group gets into close spatial proximity with a free phosphate group. (0010), (0048).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a0(1)/102(a)(2) as being anticipated by Ueno (US PGPUB 2015/0051105).
The instant independent claim is broad and encompasses the ligation of two oligonucleotides hybridized to another oligonucleotide.
With regards to claim 1, Ueno teaches:

    PNG
    media_image1.png
    537
    686
    media_image1.png
    Greyscale

Ueno teaches ligating the oligonucleotides are ligated.
	With regards to claims 1, 4,  Ueno teaches 1-2 which is complementary to the target (4) and is complementary to the 1st  adapter sequence 5b. Ueno teaches 5c, which encompass the label carrier oligonucleotide.  Ueno teaches 5b-5d which provides complementary to the 1st and second adapter in order and ligating (far right figure ) and paragraph 100 and 104.  
Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Akhavan-Tafti (US 6,001,614)..
The instant independent claim is broad and encompasses the ligation of two oligonucleotides hybridized to another oligonucleotide.  Further the broadest 

    PNG
    media_image2.png
    616
    678
    media_image2.png
    Greyscale

With regards to claim 1 and 4, Akhavan-Tafti teaches the normal and mutant strands which in the context of the claims encompass adapter-oligonucleotide (claim 1 c) and a third adapter sequence(claim 4).  The primer of Akhavan-Tafti can be considered to provide the probe sequence oligonucleotide .  G’, H’ and I’ can be 
With regards to claim 5, Akhavan-Tafti teaches each sequence is complementary to a distinct region and thus comprises distinct sequences.
With regards to claims 6, Akhavan-Tafti teaches, “the label borne on each oligonucleotide 5'-monophosphate can be different or all can be the same label.(column 17, bottom).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim16-32 of copending Application No. 16/334708 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to A method for producing a labeled, or otherwise modified, oligonucleotide probe, the method comprising the steps of:a. Providing a probe-sequence-oligonucleotide comprising (i) a probe sequence comprising a 
The claims of 708 are drawn to method for producing an oligonucleotide probe, the method comprising the steps of: a. Providing a single-stranded probe-sequence-oligonucleotide comprising a nucleotide sequence complementary to a target nucleic acid; b. Providing a single-stranded label-carrier-oligonucleotide comprising at least one labeling moiety, or other functional moiety, wherein the label-carrier-oligonucleotide has a predetermined nucleotide sequence; c. Providing a single-stranded complementary-splint-oligonucleotide, comprising (i) a reverse complementary region having a sequence that is reverse complementary to a sequence of the label-carrier- oligonucleotide and (ii) a random sequence region comprising a random nucleotide 
Thus the claims overlap in scope and thus are obvious variants.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Steven Pohnert/           Primary Examiner, Art Unit 1634